NOTE: This order is nonprecedential.

tamer: 5mm; Qtuurt of appeals
for the erheral (ﬂlirmtt

ROCKIES EXPRESS PIPELINE, LLC.,
Appellant, -

V.

KEN SALAZAR, SECRETARY OF VETERANS

AFFAIRS,
Appellee.

KEN SALAZAR, SECRETARY OF VETERANS

AFFAIRS,
Appellant,

V.

ROCKIES EXPRESS PIPELINE, LLC.,
Appellee.

2012-1055, ~1174

Appeals from the Civilian Board of Contract Appeals
in no. 1821, Administrative Judge Allan H. Goodman.

ORDER

Rockies Express Pipeline LLC (“Rockies Express”)
moves to supplement the Certiﬁed List of the Record of
Proceedings before the United States Board of Contract
Appeals. Rockies Express also requests the court enter an

ROCKIES EXPRESS V. INTERIOR 2

order directing that Rockies Express’ Opening brief be
ﬁled on or before Monday, March 26, 2012. The Secretary
of the Interior does not oppose.

Because Rockies Express’ opening brief is currently
due February 2, 2012, the Motion to Set Brieﬁng Schedule
is treated as a motion for an extension of time.

Upon consideration thereof,

IT Is ORDERED THAT:

(1) Rockies Express’ Unopposed Motion' to Supple-
ment Certiﬁed List of Record of Board Proceedings is
granted. The court treats the motion as a supplement to
the certiﬁed list. It should be included in the joint appen-
dirt:1 following the certiﬁed list and with a copy of this
or er.

(2) Rockies Express’ Motion to Set Brieﬁng Schedule

is granted. Rockies Express’ opening brief is due March
26, 2012. ‘

FOR THE COURT

JAN 2 5 2012 Isl Jan Horbaly
Date Jan Horbaly
Clerk
cc: L. Poe Leggette, Esq.

Domenique G. Kirchner, Esq. . "ﬁcouﬁfgﬁgﬂms FOR

L CIRCUIT
S 25 THE FEDERA

JAN 262012

JAN HORBALY
CLERK